 In the Matter of WILSON & Co.,INC., A DELAWARE CORPORATION, TRADINGAS J. EAVENSON & SONS, DIVISION OF WILSON & CO., INC.andUNITEDSOAP WORKERS LOCAL INDUSTRIAL UNION No.931, C. I.O.Cases Nos. C-1466 and R-1550ORDER SEVERING CASES, VACATING DIRECTION OFELECTION, AND CLOSING CASESeptember 8, 1941A petition having been filed in Case No. R-1550 for investigationand certification of representatives, pursuant to Section 9 (c) of theNational Labor Relations Act, a charge and amended charges havingbeen filed in Case No. C-1466, and the National Labor Relations Board,on August 26, 1940, having issued its Decision, Order, and Directionof Election," and, thereafter, the United States Circuit Court ofAppeals for the Seventh Circuit, on application of Wilson & Co.,Inc., a corporation, having reviewed Case No. C-1466 and entered itsdecree setting aside the said Decision and Order, and the Board hav-ing considered the same and being advised in the premises and havingthis day issued an Order directing investigation and hearing in CaseNo. IV-R-718 in which the sameissues arepresented as were presentin Case No. R-1550,IT IS HEREBY ORDERED, in accordance with Article II, Section 36(d) and Article III, Section 10 (c) (4) of the National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, that CasesNos. C-1466 and R-1550 be, and they hereby are, severed; andIT ISFURTHERORDERED that the Direction of Election be, and ithereby is, vacated; andIT ISFURTHER ORDEREDthat Case No. R-1550 be, and it hereby is,closed.126 N.L. R. B. 1353.35 N. L.R. B., No. 69.339451270-42-vo1 35-23